Fourth Court of Appeals
                                        San Antonio, Texas
                                                July 24, 2019

                                            No. 04-19-00480-CV

                                          IN RE Claudia LOPEZ

                                     Original Mandamus Proceeding 1

                                                   ORDER

        On July 15, 2019, relator filed a petition for writ of mandamus. After considering the
petition, this court concludes relator is not entitled to the relief sought. Accordingly, the petition
for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on July 24, 2019.



                                                                     _____________________________
                                                                     Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of July, 2019.

                                                                     _____________________________
                                                                     Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 2008-CI-19681, styled In the Interest of T.H.C., a Minor, pending in the
288th Judicial District Court, Bexar County, Texas, the Honorable Cynthia Marie Chapa presiding.